Citation Nr: 0511883	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  00-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to Dependents' Educational 
Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1950 to November 1952, and from December 1954 
to January 1973.  He died in August 1986.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO determined that the appellant 
had not submitted new and material evidence sufficient to 
reopen the claims for service connection for the cause of the 
veteran's death and DEA benefits.

The appellant was afforded a hearing before a Hearing Officer 
at the RO in January 2000, and a Travel Board hearing before 
the undersigned Veterans Law Judge in April 2001.  A copy of 
each hearing transcript is attached to the claims file.  

The Board issued a decision in June 2001 which determined 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for the 
cause of the veteran's death and entitlement to DEA benefits.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order issued in February 2003 , the Court found that the 
Board had failed to discuss the amended duty-to-notify as set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Court found, 
specifically, that the Board had failed to discuss the 
requirement that VA, in providing notice to the appellant of 
any information or evidence needed to substantiate her claim, 
should indicate which portion of the information and evidence 
the appellant was to provide and which portion VA would 
obtain on her behalf.  Furthermore, the Court found that the 
Board had failed to identify whether any documents in the 
record satisfied the duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (Board must identify documents which establish 
compliance with VCAA).

The Court concluded that the Board failed to consider 
adequately "all . . . applicable provisions of law" and to 
provide an adequate statement of reasons or bases for its 
decision.  The Court vacated the Board's June 2001 decision 
in this case, and remanded the matter to the Board to further 
discuss the provisions of the VCAA.  Judgment was entered in 
February 2003.  

The Board remanded the claim in December 2003 for the RO to 
ensure that all notification and development action required 
by the VCAA was completed.  Most recently, in a supplemental 
statement of the case (SSOC), the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death or the claim of entitlement to DEA benefits.  
The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran died in August 1986, as the result of an 
automobile accident.  A severe head concussion to the left 
side was identified as the immediate cause of death.  He was 
service-connected for chronic lung disease, evaluated as 30 
percent disabling.

2.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
the RO in September 1995.  The RO properly notified the 
appellant of that determination, and she did not appeal.

3.  Evidence received since the final September 1995 RO 
decision is not new and material, does not bear directly and 
substantially upon the matter under consideration, is 
cumulative of previously submitted evidence, and is not so 
significant that it must be considered in order to fairly 
decide fairly the claim for entitlement to service connection 
for the cause of the veteran's death.

4.  The appellant's claim of entitlement to DEA benefits was 
denied by the RO in September 1995.  The RO properly notified 
the appellant of that determination; she did not appeal.

5.  Evidence received since the final September 1995 RO 
decision is not new and material, does not bear directly and 
substantially on the matter under consideration, is 
cumulative of previously submitted evidence, and is not so 
significant that it must be considered in order to fairly 
decide the claim for entitlement to DEA benefits.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1995 RO 
rating decision wherein the RO denied entitlement to service 
connection for the cause of the veteran's death is not new 
and material, and the appellant's claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(as in effect prior to Aug. 29, 2001), §§ 3.104(a), 20.1103 
(2004).

2.  Evidence received since the final September 1995 RO 
rating decision wherein the RO denied entitlement to DEA 
benefits is not new and material, and the appellant's claim 
may not be reopened.  38 U.S.C.A. §§ 3501, 3510, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to Aug. 
29, 2001); §§ 3.807, 20.1103, 21.3020, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DEA benefits, which were denied by the RO in 
September 1995 and were not appealed.

In the interest of clarity, the Board will initially review 
the statutes, regulations, and Court decisions that are 
pertinent to this claim.  The factual background as to these 
issues will be briefly described.  Finally, the Board will 
analyze the appellant's claim and render a decision.

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim received in October 1999.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the Court of Appeals 
for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

The appellant was first advised, by virtue of a detailed 
December 1999 statement of the case (SOC) and a supplemental 
statement of the case (SSOC) dated in January 2000 of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  After the case was remanded from the 
Court, the Board wrote to the appellant in June 2003 that she 
had the opportunity, if desired, to submit additional 
argument and/or evidence in support of her appeal before the 
Board proceeded with readjudication.  A reply was received on 
September 16, 2003, requesting an additional 30 days to 
gather additional information.  The Board granted an 
extension to October 14, 2003, and so notified the appellant 
by letter.  The appellant's representative presented a 
written brief in December 2003 noting that no additional 
evidence had been received from the appellant.  To date, no 
additional evidence or information has been received from the 
appellant or her representative.  

As noted above, the Board remanded the claim in December 2003 
to the RO.  Subsequently, in a letter dated in February 2004, 
the RO informed the appellant, in essence, of the provisions 
of the VCAA and its effect on her claim.  Further, an SSOC 
issued in December 2004 contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  The notice 
letter needs to be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  See Mayfield v. Nicholson, supra, slip op. at 
27, citing to Quartuccio, supra (considering all relevant VA 
communications when determining whether adequate notice had 
been provided).  Although the notice letter did not 
specifically state what evidence would be new and material 
evidence or the evidence needed to establish service 
connection for the cause of death, the December 1999 SOC 
contained the regulations pertinent to evidence needed to 
establish service connection for the cause of the veteran's 
death and to new and material evidence.  Although the notice 
letter did not state expressly what evidence was necessary to 
substantiate her claim, that degree of specificity has not 
been shown to be required in order for compliance with the 
first section 38 U.S.C.A. § 5103 notice requirement.  See 
Mayfield, supra.  

The notice letter did contain the evidence received since the 
January 2000 SSOC.  It also indicated which evidence VA was 
responsible for obtaining, and which evidence VA would make 
reasonable efforts to obtain on her behalf.  She was notified 
that she was to provide enough information about the records 
so that VA could request them from the person or agency which 
had them.  She was further notified that "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  The letter also advised the appellant to 
"Please provide us with any evidence or information you may 
have pertaining to your claim".  

The evidence shows that the appellant was aware of what 
evidence had not been submitted previously.  At both 
hearings, she acknowledged that she had not submitted a copy 
of an accident report, if one exists, regarding the accident 
which caused the veteran's death.  The Board further notes 
that her attorney argued to the Court that an accident report 
might contain evidence supporting the appellant's claim.  
Although VA had not specifically suggested to her that she 
obtain and submit that accident report, we find that she had 
knowledge of what she had provided, what information to 
possibly substantiate the claim was missing, and who was 
responsible for obtaining it, or providing sufficient 
information for VA to assist in obtaining it.  We therefore 
believe that appropriate notice has been provided in this 
case.   

The Board acknowledges that the timing of the notice in this 
case was noncompliant with the statutory requirement that it 
should precede the initial RO decision; however, we find that 
this notice error was not prejudicial to the appellant.  In a 
case, as here, where notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3159(b)(1) because an initial AOJ 
adjudication had already occurred.   See Pelegrini, supra.  
The proper subsequent VA process, in this case consisting of 
the Board remand and subsequent RO adjudicative actions, 
essentially cured the error in the timing of notice, and 
afforded the appellant a meaningful opportunity to 
participate effectively in the processing of her claim.  

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Relevant Law and Regulations

A.  Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for disease 
that is diagnosed after discharge from military service, when 
all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); see Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

B.  Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it is determined that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

C.  Finality/new and material evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.302.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

The Board notes that 38 C.F.R. § 3.156 has been amended, and 
that the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change is not applicable in the present case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  Evans v. Brown, supra.

The statutes in title 38, U.S. Code, have a prohibition 
against reopening claims, in the absence of new and material 
evidence, where the claims in question have been finally 
denied at the RO level and not appealed.  38 U.S.C.A. 
§ 7105(c) (a final decision that is not appealed may not be 
reopened unless otherwise authorized); 38 U.S.C.A. § 5108 
(the Secretary is authorized to reopen such claims only 
"[i]f new and material evidence is presented or secured."  
The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). 

The Board also notes that the VCAA contains a number of 
provisions pertaining to claims adjudication.  Of 
significance in the matter of new and material evidence is 
language which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - 
Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.  

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000); 38 U.S.C.A. § 
5103A(f).

Clearly, therefore, to whatever extent the legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

D.  Dependents' Educational Assistance

The educational program established by chapter 35 of title 
38, U.S. Code, is for the purpose of providing opportunities 
for education to eligible persons whose education would 
otherwise be impeded or interrupted by reason of the 
disability or death of a parent or spouse from a disease or 
injury incurred or aggravated in the Armed Forces, and for 
the purpose of aiding such persons in attaining the 
educational status which they might normally have aspired to 
and obtained but for the disability or death of such parent 
or spouse.  See 38 U.S.C.A. § 3500.

Each eligible person shall, subject to the provisions of 
chapter 35, title 38, be entitled to receive educational 
assistance.  38 U.S.C.A. § 3510.  An "eligible person" 
means, in pertinent part, the surviving spouse of any person 
who died of a service-connected disability, the spouse of any 
member of the Armed Forces serving on active duty who, by the 
Secretary concerned in one or more of the following 
categories and has been so listed for a total of more than 
ninety days: (i) missing in action, (ii) captured in line of 
duty by a hostile force, or (iii) forcibly detained or 
interned in line of duty by a foreign government or power, or 
the spouse of any person who has a total disability permanent 
in nature resulting from a service-connected disability, or 
the surviving spouse of a veteran who died while a disability 
so evaluated was in existence, arising out of active 
military, naval, or air service after the beginning of the 
Spanish-American War, but only if such service did not 
terminate under dishonorable conditions.  38 U.S.C.A. §§ 
3501(a)(1)(B); 38 C.F.R. §§ 3.807, 20.3021.

Additional law, regulations, and court decisions will be 
discussed where appropriate in the Analysis section, below.

III.  Factual Background

In March 1973 the RO granted the veteran service connection 
for chronic lung disease; a 30 percent disabling rating was 
assigned.

The veteran died in a motor vehicle accident in August 1986.  
According to the death certificate, his automobile struck the 
end of a State bridge.  The immediate cause of death was 
determined to be a severe head concussion to the left side.  
There were also internal injuries to the chest cavity.  The 
time of the accident was between 11pm and midnight.  It was 
estimated that the veteran died within five minutes of the 
onset of the fatal injuries.  No autopsy was performed.

The appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death and DEA 
benefits in August 1995.  In September 1995 the RO denied the 
appellant's claim, finding that the evidence of record, which 
consisted of service medical records, the appellant's and 
veteran's marriage certificate, and the veteran's death 
certificate, did not indicate that the veteran's death was 
due to any disease or injury incurred during service.  
Therefore, the RO determined that the appellant was not 
entitled to DEA benefits under chapter 35, title 38, United 
States Code.  The RO notified the appellant of its decision 
and her appellate rights by letter dated in September 1995.  
The appellant did not initiate an appeal.

In October 1999 the appellant filed a claiming seeking to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death and DEA benefits.  She did not 
submit any additional evidence at that time.  In a November 
1999 rating decision, the RO determined that the appellant 
had not submitted new and material evidence to warrant 
reopening her claim.

The appellant was afforded a hearing before a Hearing Officer 
at the RO in January 2000, at which time she submitted a copy 
of a service medical record from July 1968, which diagnosed 
the veteran with chronic obstructive pulmonary disease, and 
two lay statements attesting to the veteran's regular use of 
an inhaler.  The appellant testified that the veteran 
regularly placed his inhaler on the seat of his car while 
driving.  She proffered a theory that, at the time of his 
motor vehicle accident, the veteran lost control of his car 
while attempting to reach his inhaler on the passenger seat.  
According to her testimony, there was no one in the car with 
the veteran at the time of the fatal accident.  She indicated 
that she did not know his rate of speed or whether he had 
consumed any alcoholic beverages, and she could not remember 
the weather conditions on the night of his death.  She 
further testified that she did not know whether the police 
had supplied her a copy of the accident report, and she 
specifically denied having recently requested one.

In a supplemental statement of the case issued in January 
2000, the RO continued its determination that the appellant 
had not submitted new and material evidence sufficient to 
warrant reopening her claim of entitlement to service 
connection for the cause of the veteran's death and DEA 
benefits.

The appellant was afforded a Travel Board hearing before the 
undersigned Member of the Board in April 2001.  At that time 
she again testified that she believed the veteran could have 
been reaching for his inhaler at the time of the accident 
when he lost control of the car.  According to her testimony, 
the veteran had driven that route repeatedly, and was 
familiar with the road.  Again, she indicated that she did 
not remember road conditions on the night of the veteran's 
death, and she did not have a copy of the accident report.  
She did, however, provide another copy of the July 1968 
medical record evidencing the veteran's diagnosed chronic 
obstructive pulmonary disease.

IV.  Analysis

A.  Service connection for the cause of the veteran's death

In 1995 the appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied 
because there was no evidence that his death was caused by a 
service-connected disease or injury.  The appellant was 
notified of the decision and her appellate rights.  The 
September 1995 rating decision became final, inasmuch as the 
appellant did not initiate an appeal by filing a notice of 
disagreement.  See 38 U.S.C.A. § 7105; 38 C.F.R.§§ 20.302, 
20.1103.

Since then, the appellant has submitted photocopies of a July 
1968 service medical record, which noted the veteran's 
chronic obstructive pulmonary disease.  This item is 
duplicative of evidence of record previously submitted and 
considered at the time of the RO's September 1995 decision.  
Duplicate documents, by their very nature, may not be new and 
material.  38 C.F.R. § 3.156(a).

The appellant has also offered evidence in the form of lay 
statements and her oral testimony to the effect that her 
husband frequently used an inhaler because of his service-
connected chronic lung disease.  Although such oral and 
written testimony is new, inasmuch as it was not previously 
associated with the file at the time of the September 1995 RO 
decision, it is not material to the appellant's claim because 
it does not competently address the relationship between the 
veteran's service, his service-connected disability, and his 
death. 

Also, during her testimony, the appellant hypothesized that 
her husband had an attack while driving, reached for his 
inhaler, which he kept on the passenger seat, and 
subsequently lost control of the car.  We recognize that this 
is not a case in which the widow is attempting to establish, 
through her lay testimony, a medical cause-and-effect linkage 
between the veteran's service-connected chronic lung disease 
and the cause of his death.  See Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), where the Court specifically stated, 
"Lay assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. § 5108."  The appellant 
acknowledges that the veteran died due to blunt trauma to his 
head in the accident.  Nevertheless, she theorizes that, 
because he often used a medicine inhaler which he kept on the 
seat of the vehicle, his fatal accident may have resulted 
from his reaching for the inhaler and consequently losing 
control of the car.

It is uncontroverted in this case that there were no 
witnesses to the veteran's accident.  Had the appellant 
witnessed the accident, she would be competent, as a 
layperson, to testify as to what she saw and experienced.  
The Board notes that, for purposes of determining whether new 
and material evidence has been presented, the Board must 
presume that the newly submitted evidence is credible.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, 
the Justus credibility rule is not "boundless or blind."  
See Duran v. Brown, 7 Vet. App. 216, 220 (1994).  The fact 
that the appellant was not at the scene of the accident 
reduces the probative value of her opinion of what transpired 
approximately 13 years earlier, and what caused it, to the 
level of conjecture and speculation.  As such, the Board 
finds that the Justus credibility rule does not apply herein.

In addition, with all due respect for the obvious sincerity 
of her belief as to what happened, even if her opinion were 
considered to be new and material evidence, the Board is 
unable to find that it is so significant that it must be 
considered in order to decide fairly the merits of the claim.  

The Board believes that the evidence submitted by the 
appellant in her attempt to reopen her claim of entitlement 
to service connection for the cause of the veteran's death, 
when viewed with that submitted prior to the September 1995 
rating decision, in which the RO determined that the 
veteran's death was not due to a service-connected disease or 
injury, is not new and material evidence as defined by the 
regulation.  The evidence is either cumulative of previously 
submitted evidence or does not bear directly and 
substantially upon the specific matter under consideration.  
Therefore, the Board finds that such evidence is not so 
significant that it must be addressed in order to decide 
fairly the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
thus the claim must remain denied.  See Evans v. Brown, 9 
Vet. App. 273 (1996); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

B.  DEA benefits

The Board recognizes that Congress has provided for 
educational assistance to the surviving spouses of veterans 
who died of service-connected disabilities for the purpose of 
assisting them in preparing them to support themselves and 
their families at a standard-of-living level which the 
veteran, but for the veteran's death or service-connected 
disability, could have been expected to provide for the 
veteran's family.  38 U.S.C.A. § 3500.  Specifically, a 
surviving spouse of (1) a veteran who died of a service-
connected disability, or (2) a veteran who died while having 
a disability evaluated as total and permanent in nature 
resulting from a service-connected disability arising out of 
active military, naval, or air service after the beginning of 
the Spanish-American War, is eligible for survivors' 
educational assistance.  38 U.S.C.A. § 3501; 38 C.F.R. § 
21.3021.

In its September 1995 rating decision, the RO determined that 
the veteran's death was not primarily or secondarily related 
to a service-connected disease or injury.  Further, the RO 
found that the veteran did not have a service-connected 
disability evaluated as total and permanent at the time of 
his death.  Therefore, the RO denied the appellant's claim of 
entitlement to DEA benefits.  As discussed above, the 
appellant was notified of the September 1995 RO rating 
decision and her appellate rights.  When she did not appeal, 
the RO's decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R.§§ 20.302, 20.1103.

As discussed in detail above, the appellant has not submitted 
new and material evidence which tends to indicate that the 
veteran died of, or due to, a service-connected disability.  
In addition, the appellant has not submitted any evidence 
since the final September 1995 rating decision that indicates 
the veteran was totally and permanently disabled due to a 
service-connected disability at the time of his death.  
Therefore, the Board finds that no new and material evidence 
sufficient to warrant reopening her claim of entitlement to 
DEA benefits has been submitted and, therefore, that claim 
also must remain denied.  See Evans v. Brown, supra.


ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death is denied. 

New and material evidence not having been presented or 
secured, the appellant's request to reopen her claim for 
entitlement to DEA benefits is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


